DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. The applicant argues that the secondary reference of Edwards does not relate to coupling a conductor to a ring electrode, however, Edwards is not relied upon to teach that limitation, Edwards teaches that is known to shape an opening hole is shaped such that it has a larger internal diameter and a smaller external diameter for increasing the ease of insertion of a tube/wire into and through the opening. The main reference of Walter is used to teach fixing a conductor to a ring electrode. Further, the amendments to the claims fails to teach away from the reference of Walter, as Walter clearly teaches having a conductor fixed to a ring electrode ([0027] teaches making a lead body comprises welding, or otherwise making a secure electrical and mechanical connection, between the lead contact 140 and the conductor wire 150. One end of the conductor wire 150 is welded to the ring contact; Fig 2 illustrates connecting the conductor 150 to the ring electrode 140; [0030] teaches fixing the conductor to a ring electrode contact through the opening). The amendments fail to teach away from the previously applied art and does not place the application in better standing for allowance.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Note from 3:
As explained above the applicant’s amendments do not place the application in better form for appeal or allowability.
Note from 12:
As explained above the applicant’s amendments do not place the application in better form for appeal or allowability.


/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792